DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 8/12/22, PROSECUTION IS HEREBY REOPENED. A Non-Final Rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

Response to Amendment
Claims 1-3 and 5-16 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi JP_2014231533_A (see machine English translation) in view of Ishiwata USPA_20070148480_A1.
1.	Regarding Claims 1-3, 5-9, and 11-16, Kasagi discloses a porous, polymer film (paragraph 0047) having a low dielectric (paragraph 0062) comprising a porosity of 40% or more and cell (corresponds to claimed pores) diameter of 5 microns or less (Derwent Abstract) wherein said porous structure of the said film is a closed-cell structure (paragraph 0066). Furthermore, Kasagi discloses that its porosity can be preferably more than 50% but usually less than or equal to 90% (paragraph 0067). Additionally, Kasagi discloses having a dielectric constant of 1.4 (paragraph 0069 and Table 1). Kasagi further discloses its polymer being soluble in an N-methyl-2-pyrrolidone (paragraphs 0015, 0032). Kasagi also discloses its polymer can be polyimide as well as others like polyamides (paragraph 0028). Also, Kasagi discloses the thickness of its film can range from 15-100 micrometers (paragraph 0063). Kasagi discloses using its film in a board for an mm-wave antenna (paragraphs 0002, 0071 and Derwent Absiract). Finally, given that Kasagi substantially discloses the same product as being claimed by Applicants, it would therefore be expected for it to inherently possess the claimed dielectric constant at 60 GHz of instant claim 11. Regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
2.	Finally, given that Kasagi discloses that its layer can be a semi-open/closed cell structure such that a majority or more percent can be closed-cell while the rest open-cell (paragraph 0066), it would stand to reason that one of ordinary skill in the art would know how to vary the ratio between open-cell and closed cell based on end-user product specifications. Applicants have not decisively shown how the claimed liquid penetration length in instant Claim 1 would not be obvious to optimize as a result-effective variable given Kasagi’s disclosure. Alternatively, it can be said that the liquid penetration length would be inherent given Kasagi teaching the claimed independent-cell structure and porosity. 
3.	However, Kasagi does not disclose the claimed substantially smooth skin layer. It should be pointed out that Kasagi discloses using its invention as an insulator of electronic equipment and circuit boards too (paragraph 0071).
4.	Ishiwata discloses a laminate (Title) that can be used as insulation in electronic packaging (Abstract) and wiring boards (paragraph 0002). Ishiwata specifically discloses a polyimide layer A followed by an adhesive layer B that is also made of polyimide (Abstract). Furthermore, Ishiwata discloses that said layer B can have a thickness ranging from 0.1 microns to 50 microns (paragraph 0092) with an exemplified thickness of 3 microns (paragraph 0234; Example 1). More specifically, Ishiwata discloses that when the thickness is smaller than 0.1 microns the adhesion accuracy to the adherend is not obtained, the accuracies of the flatness and smoothness of the contact surface of a contact bonding device are required, the control of flatness and smoothness becomes unsatisfactory, and bonding nonuniformity frequently occurs (paragraph 0092). Moreover, when the thickness is too large, the heat is hardly conducted for bonding the layer B to the adherend, thereby taking time to transmit a temperature and reducing productivity. The whole laminate becomes thick and may not satisfy the size and thickness requirements in various applications (paragraph 0092).
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous film, of Kasagi, by using the adhesive layer (B) (corresponds to claimed substantially smooth skin layer), of Ishiwata. One of ordinary skill in the art would have been motivated in doing so in order to achieve the desired medium of favorable properties in the adhesive layer in order to adhere to its adherend, as described above by Ishiwata.
6.	Regarding Claim 10, although Kasagi in view of Ishiwata does not explicitly disclose the claimed pore diameter distribution, it would nevertheless be expected for one of ordinary skill in the art to know how to vary this based on end-user specifications in a given application. Applicants have not demonstrated how this claimed feature results in an unexpected and surprising property.
Response to Arguments
Applicant’s arguments, filed 8/12/22, with respect to the rejection(s) of claim(s) 1-3 and 5-16 under Kasagi JP_2014231533_A (see machine English translation) in view of Tsukuda have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kasagi JP_2014231533_A (see machine English translation) in view of Ishiwata USPA_20070148480_A1.
7.	Applicants state: “Kasagi neither teaches nor suggests “wherein the film has a porous structure formed as an independent-cell structure.”
8.	The Examiner respectfully submits that as per paragraph 0035 of Applicants’ instant pre-pub, the term, “independent-cell structure”, allows for BOTH independent and inter-connected cells. As such, the term when used without any qualification, as is done in instant, independent Claim 1, can be fulfilled by any teaching of cells, be they inter-connected to one another, or separately independent from one another.
9.	Applicants state: “The claimed “low-dielectric porous polymer film” solves the above-mentioned problem by employing the "independent-cell structure,” which is identified by the recited “liquid penetration length is in a range from a value greater than 0 µm to 500 µm as measured after immersing a cut surface of the film in a penetrant for 5 minutes.””
10.	The Examiner respectfully submits that two approaches in dealing with the claimed liquid penetration length have been stated above in the Rejection. The first relies on the cell structure and porosity being a result-effective variable, while the second relies on an inherency-based argument. As for the first, given that Kasagi discloses that the cells can be either open or closed, and that for example, when using its invention for a printed wiring board, it is more suitable for the cells to be closed so that the liquid does not permeate it (paragraph 0066), explicitly indicates that changing the cell structure (open or closed) for the express purpose of controlling porosity is known in this art. As such, it would be expected for one of ordinary skill in the art to know how to vary the cell structure based on what extent of permeation (i.e. porosity) is needed in the end-product application. As for the second approach, the Examiner respectfully submits that given that Kasagi teaches the claimed porosity percentage, film structure, cell structure, composition, and thicknesses, it would therefore be expected it to inherently possess the claimed liquid penetration length.
11.	Applicants state: “Furthermore, the Examiner’s shifting of the burden of proof to Appellants is unreasonable because the Examiner has failed to identify a reason why one of ordinary skill would have predictably modified Kasagi to have a specific liquid penetration length that is “in a range from a value greater than 0 um to 500 µm” where that reason is based on Kasagi, not Appellants’ specification.” 
12.	The Examiner respectfully submits that the allegation here is simply inaccurate and moot in light of what has been explained above regarding paragraph 0066 of Kasagi. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 14, 2022